Citation Nr: 0636314	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  00-23 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to special monthly compensation for paired 
organs and extremities pursuant to 38 C.F.R. § 3.383 (2006).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from October 1956 to October 1960.

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of August 1999 and May 2000 rating decisions 
of the Department of Veterans Affairs Regional Office in 
Cleveland, Ohio (the RO), which, in part, denied the 
veteran's claims of entitlement to special monthly 
compensation under the provisions of 38 C.F.R. § 3.383 and 
entitlement to TDIU. 

The veteran was scheduled to appear for a Travel Board 
hearing in November 2002.  However, he failed to report for 
this hearing and provided no explanation for his failure to 
report.  His hearing request, therefore, is deemed withdrawn. 
See 38 C.F.R. §§ 20.702(d); 20.704(d) (2006).

These claims were remanded by the Board in June 2003 and 
again in October 2005 for further evidentiary and procedural 
development.  In June 2006, the VA Appeals Management Center 
issued a supplemental statement of the case which continued 
to deny the veteran's claims.  The case has been returned to 
the Board for further appellate proceedings.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED via the VA 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
there is no demonstration of loss of use of or blindness of 
the veteran's non service-connected right eye.
2.  The veteran is service-connected for the following 
disabilities: retinal detachment of the left eye, currently 
evaluated as 20 percent disabling, and depression associated 
with retinal detachment of the left eye, currently evaluated 
as 50 percent disabling.  The veteran's combined service-
connected disability rating is 60 percent disabling.

3.  The veteran is not qualified for TDIU on a schedular 
basis.

4.  Referral to the Director of the VA Compensation and 
Pension Service for consideration of entitlement to TDIU on 
an extraschedular basis is warranted based on the evidence of 
record.


CONCLUSIONS OF LAW

1.  Entitlement to special monthly compensation for paired 
organs and extremities is not warranted.  38 U.S.C.A. § 1160 
(West 2002); 38 C.F.R. § 3.383 (2006).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met on a schedular basis.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 3.340, 
3.341, 4.16(a), 4.19 (2006).

3.  The criteria for consideration of TDIU on an 
extraschedular basis have been met.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. §§ 3.321(b), 4.16(b) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks special monthly compensation based on 
disability of paired organs, in this case the eyes.  He also 
seeks TDIU.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the claim for benefits under 38 C.F.R. § 3.383.  
As detailed further below, the veteran's TDIU claim is being 
remanded for extraschedular consideration. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
September 2004 letter and an additional letter from the RO 
dated July 3, 2003, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the July 2003 and September 2004 letters that 
VA would obtain all evidence kept by the VA and any other 
Federal agency, to include VA treatment records and records 
from any other Federal government agency.  The veteran was 
informed in the July 2003 letter that outpatient records from 
the VAMC in Cleveland had been associated with the claims 
folder.  The July 2003 and September 2004 VCAA letters also 
informed the veteran that VA would, on his behalf, make 
reasonable efforts to obtain relevant private medical 
records.  Enclosed with the letters were copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
and the veteran was asked to complete and submit a copy of 
the release for each private physician so that the RO could 
attempt to obtain these records on his behalf.  The veteran 
was informed in the July 2003 letter that a letter from D.P., 
an employee performance evaluation from Simon Duplex, Inc., a 
questionnaire from Dr. E.J. and a report from Dr. G. were 
already part of the record.  The July 2003 letter stressed to 
the veteran: "You must give us enough information about your 
records so that we can request them from the person or agency 
that has them. If the holder of the records declines to give 
us the records or asks for a fee to provide them, we'll 
notify you of the problem.  It's your responsibility to make 
sure that we receive all requested records that aren't in the 
possession of a Federal department or agency" [Emphasis in 
original].  Additionally, both letters informed the veteran 
that VA examinations would be scheduled if necessary to 
adjudicate his claims.  

Finally, the Board notes that the September 2004 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim[s], please let us know.  If you have any evidence 
in your possession that pertains to your claim[s], please 
send it to us."  The Board believes that this request 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

Review of the record reveals that the veteran was not 
initially provided notice of the VCAA prior to the initial 
adjudication of his claims, which was by rating decisions 
dated in August 1999 and May 2000.  The Board is of course 
aware of the Court's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Since the VCAA was not 
enacted until November 2000, furnishing the veteran with VCAA 
notice prior to the adjudications in August 1999 and May 2000 
was clearly both a legal and a practical impossibility.  
Indeed, VA's General Counsel has held that the failure to do 
so under such circumstances does not constitute error.  See 
VAOGCPREC 7-2004.  

Crucially, the veteran was provided with VCAA notice through 
the July 2003 and September 2004 VCAA letters and his claims 
were readjudicated in the February 2005 and June 2006 SSOCs, 
after he was provided with the opportunity to submit evidence 
and argument in support of his claims and to respond to the 
VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.  The veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice. 

The Board notes that the evidentiary requirements for the 
veteran's claims for benefits under 38 C.F.R. § 3.383 and 
entitlement TDIU were not specifically detailed in any of the 
VCAA letters of record.  However, the text of the pre-printed 
TDIU application completed by the veteran in July 1999 
required him to certify that he was unable to secure or 
follow substantially gainful employment due to service-
connected disabilities.  Moreover, the August 1999 and May 
2000 rating decisions along with the May 2000 SOC explained 
the pertinent laws and regulations for both claims, and why 
they were ultimately denied.  

The veteran, through his representative, has demonstrated an 
awareness of the relevant regulations and criteria for 
benefits under 38 C.F.R. § 3.383 and the TDIU rating in 
various documents submitted throughout the appeal.  See, 
e.g., the March 10, 2000 Statement in Support of Claim and 
the April 27, 2005 Statement of Accredited Representative in 
Appealed Case.  Accordingly, the Board finds that the veteran 
and his representative have received proper notice as to the 
evidentiary requirements of his claims for special monthly 
compensation pursuant to 38 C.F.R. § 3.383 and TDIU, and were 
allowed a meaningful opportunity to participate in the 
adjudication of the issues on appeal.  To remand the case a 
third time in order to send additional VCAA notice, 
particularly when the record demonstrates the veteran is 
aware of what evidence is required to satisfy his claims, 
would cause needless delay in a case that has been in 
appellate status for over five years.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

In the instant case, elements (1), (2) and (3) are 
irrelevant.  With respect to elements (4) and (5), the 
veteran was provided notice as to degree of disability and 
effective date in a statement from the RO attached to the 
SSOC dated June 23, 2006.  The June 2006 statement detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  With respect to effective date, the 
June 2006 statement instructed the veteran that two factors 
were relevant in determining effective dates: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

In any event, elements (4) and (5) are rendered moot via the 
RO's denial of the veteran's claims for benefits pursuant to 
38 C.F.R. § 3.383 and entitlement to TDIU.  In other words, 
any lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned for either claim. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

The veteran's representative submitted a statement in October 
2006 that he had no additional evidence to submit.  Because 
there is no indication that there exists any evidence which 
could be obtained which would have an effect on the outcome 
of this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of VA and private medical treatment of the veteran 
and medical records associated with his Social Security 
claim.  Additionally, the veteran was provided VA psychiatric 
examination in April 2004, the results of which will be 
discussed below.  The report of the medical examination 
reflects that the examiner recorded the veteran's past 
medical history, noted his current complaints, conducted an 
appropriate psychiatric examination and rendered appropriate 
diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, the veteran failed to appear for 
his personal hearing and has not asked that such be 
rescheduled.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to special monthly compensation for paired 
organs and extremities pursuant to 38 C.F.R. § 3.383 (2006).

Relevant law and regulations

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91m.), lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility. 
38 C.F.R. § 4.79 (2006).

Compensation is payable for certain combinations of service-
connected and non service-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of non 
service-connected disability, as if both disabilities were 
service-connected, provided the non service-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a) (2006).

Analysis

The veteran's left eye disability is currently evaluated as 
20 percent disabling.  In addition, he is entitled to special 
monthly compensation under 38 U.S.C.A. § 1114(k) and 38 
C.F.R. § 3.350 based on the loss of use of one eye having 
only light perception. 

Service connection is not in effect for a right eye 
disability.  In order for a higher disability evaluation to 
be assigned under 38 U.S.C.A. § 1160 and 38 C.F.R. 
§ 3.383, visual acuity of the non service-connected right eye 
must meet the criteria stated in 38 C.F.R. § 4.79 (i.e., loss 
of use or blindness in the non service-connected eye).  

Review of the claims folder demonstrates that the veteran 
does not exhibit loss of use or blindness of the non service-
connected right eye, having only light perception, which 
would meet the criteria of 38 C.F.R. § 4.79.  Specifically, a 
VA optometry consultation note dated in April 2004 shows the 
veteran's corrected right eye vision was 20/400.  

There are no VA eye examination reports dated after the April 
2004 consultation note -- the veteran indicated in August 
2005 that he was unwilling to be seen by any VA eye doctors.  
In any event, a letter from the veteran's private provider, 
Dr. M.A.M., dated in January 2005 indicates the veteran's 
right eye vision has varied from 20/100 to 20/400, and 
treatment records associated with the claims folder support 
this statement.  Prior dated VA outpatient records, including 
statements from VA ophthalmologists E.N.B. and J.A.H., are 
consistent with these findings, and the veteran himself has 
even conceded to these findings.  See the September 14, 1999 
statement from the veteran.  

Accordingly, loss of use or blindness of the right eye has 
not been demonstrated by any of the competent medical 
evidence of record, and the claim fails on this basis.

The veteran in essence indicates that he is blind in both 
eyes.  In addition to the medical evidence, discussed 
immediately above, which demonstrates that this is not true, 
there is evidence in the record that the veteran may in fact 
be exaggerating his right eye symptomatology.  In a February 
1999 outpatient record from VAMC in Cleveland, the veteran 
arrived carrying a white cane and wearing dark glasses, 
though the examiner noted he was not classified as legally 
blind.  The veteran attempted to state he had "walking 
around vision," which the examiner found to be inaccurate.  
Indeed, the examiner noted that she told him that he was not 
legally blind and should not be using a cane.  That the 
veteran could exaggerate his right eye symptomatology to such 
an extreme degree weakens his credibility with respect to any 
statements he has made about the severity of his right eye 
vision problems.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 
(1996) [By law, the Board is obligated under 38 U.S.C. § 
7104(d) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran].  

Thus, because there is no demonstration of loss of use or 
blindness of the right eye, the assignment of an increased 
disability evaluation under 38 C.F.R. § 3.383 is not 
warranted.

Conclusion

In summary, for the reasons and bases which have been 
expressed above, the Board concludes that the preponderance 
of the evidence is against this claim of entitlement to 
benefits pursuant to 38 C.F.R. § 3.383.  The benefit of the 
doubt rule accordingly need not be applied.  The veteran's 
claim is accordingly denied.

2.  Entitlement to TDIU.

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2006).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2006).
The Court noted the following standard announced by the 
United States Court of Appeals for the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

        It is clear that the claimant need not be a total 
'basket case' before 
the courts find that there is an inability to engage in 
substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical 
ability to engage in substantial gainful employment is 
not a sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within the 
physical and mental capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities. 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Analysis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  

Schedular basis

The veteran has two service-connected disabilities, 
depression, which is currently evaluated as 50 percent 
disabling, and retinal detachment of the left eye, which is 
currently 20 percent disabling.  [The Board notes that the 
veteran's left eye disability was awarded pursuant to 
38 U.S.C.A. § 1151; however, such is considered a "service-
connected" disability for the purposes of TDIU.  See Mintz 
v. Brown, 6 Vet. App. 277 (1994).]

Although the veteran's service-connected depression is rated 
higher than 40 percent, the combined rating is less than 70 
percent.  Accordingly, the veteran does not meet the criteria 
for consideration of TDIU on a schedular basis.  
See 38 C.F.R. § 4.16(a) (2006).

Extraschedular basis

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for a total rating 
based on unemployability due to service-connected disability 
should be referred to the Director of VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2006).

Of record are opinions from the April 2004 VA examiner and 
the September 2003 letter from S.P., A.P.R.N., who have 
indicated the veteran is unemployable due to his vision 
problems and depression.  Also of record is a statement 
signed by the veteran's former employer dated July 28, 2000, 
which indicates that due to the veteran's vision problems he 
would not be rehired.  Finally, the record contains the 
veteran's SSA determination letter, which deems him to 
unemployable.  

The Board notes that VA is not bound by the findings of 
disability and/or unemployability made by other agencies, 
including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).  However, while a SSA decision is not controlling 
for purposes of VA adjudication, it is "pertinent" to a 
veteran's claim.  See Martin v. Brown, 4 Vet. App. 136, 140 
(1993); see also Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992) [holding that VA's duty to assist includes obtaining 
records from SSA and giving appropriate consideration and 
weight to such evidence in determining whether to award or 
deny VA benefits]. Thus, the SSA's determination is evidence 
which must be considered.

The veteran thus fails to meet the criteria for a schedular 
rating, but he has presented evidence indicating he is 
unemployable due to his service-connected disabilities.  
Accordingly, the Board finds that the veteran's claim 
requires consideration of TDIU on an extraschedular basis.  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  
See also VAOPGCPREC 6-96.  Accordingly, this claim must be 
referred to the Director of Compensation and Pension Service 
for extraschedular consideration as detailed in the REMAND 
portion below.  See 38 C.F.R. § 4.16(b) (2006).

ORDER

Entitlement to special monthly compensation for paired organs 
and extremities pursuant to 38 C.F.R. § 3.383 (2006) is 
denied.

Entitlement to TDIU under 38 C.F.R. § 4.16(a) is denied on a 
schedular basis.

Consideration of TDIU on an extraschedular basis under 
38 C.F.R. § 4.16(b) is referred to the Director of 
Compensation and Pension Service.


REMAND

As detailed above, the veteran has presented evidence 
indicating he is unemployable due to his service-connected 
disabilities.  In such instances, the case must be referred 
to the Director of Compensation and Pension Service for 
extraschedular consideration.  See 38 C.F.R. §§ 3.321(b), 
4.16(b) (2006).

Accordingly, this issue is remanded to VBA for the following 
action:

VBA must refer this claim to the 
Director of Compensation and Pension 
Service for consideration of the 
veteran's claim of entitlement to TDIU 
on an extraschedular basis pursuant to 
38 C.F.R. § 4.16(b).  

The Board intimates no opinion, legal or factual, as to the 
ultimate outcome of the veteran's appeal as to this issue.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


